EXHIBIT
6¢p”’

JUNE 4, 2019 EMAIL FROM
BIOSTEEL TO GINA FORD,
FORWARDING JUNE 4, 2019 EMAIL
FROM MATTHEW LACKS AND CAA
TO BIOSTEEL, REGARDING CAA
TAKING OVER ENDORSEMENT
DEAL FOR PLAINTIFF

Case 1:19-cv-00593-LCB-JLW Document 54-17 Filed 02/17/21 Page 1 of 2

 
 

 

 

From: biosteel.com>
Date: June 4, 2019 at 5:11:18 PM EDT
Subject: FW: Zion Williamson

Pls sae below

     
   

BioSteel Sports Nutrition Ine.
87 Wingold Aye, Unit 1
Toronto, ON M6B 1P8

Office Line +1 416 322 7833
Main Fax +1 416 322 7830
www. BioSteel.com

@, BioSteelS ports

 

 

 

 

From: Matt Lacks QQiS@immiie @ caa.com> meee

Date: Tuesday, June 4, 2019 at 5:04 PM
Ta: @biosteal.com>
Subject: Zion Williamson

Hope you're welll
Aslam sure you've heard CAA has signed Zion Willlamson exclusively in all areas of representation,

We're being very selective in approaching a few brands we fae| might make sense for Zion and wanted
to sae if Sfosteel is interested.

We are having conversations in the category and hope to finalize a partnership by the week of the NBA
draft.

lf you are interested, let’s connect in the next day or so,
Best,

Matt

Matthew Lacks | CAA Sports
405 Lexington Avenue, NY, NY (0174
p. 212.277.9000

. . ors caa.com
EB ccc

Case 1:19-cv-00593-LCB-JLW Document 54-17 Filed 02/17/21 Page 2 of 2

 

 
